Citation Nr: 1234336	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran has a current right leg disability that is a result of any incident of service.

2.  The preponderance of the evidence of record is against a finding that the Veteran has a current left leg disability that is a result of any incident of service.


CONCLUSIONS OF LAW

1.  Service connection for a right leg disability is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for a left leg disability is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Complete preadjudication notice was sent in an August 2006 letter.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained a medical opinion as to the etiology and severity of his disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The April 2009 VA examination report noted that the Veteran receives Social Security Administration (SSA) benefits.  As there is no indication in the record that the Veteran's SSA records would be germane to his current service connection claim, the Board finds that these issues may be adjudicated without first obtaining these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA only when the records are believed to relevant).  In its decisions, the SSA is concerned with an applicant's current medical situation, whereas in adjudicating this claim for service connection, VA is concerned with evidence reflecting a nexus between a current disability and active military service.  The record currently contains ample evidence reflecting the Veteran's current left and right leg conditions, and he has not asserted that SSA records would reflect a relationship between his currently-shown leg disabilities and service, or are otherwise necessary to the adjudication of this appeal.  Thus, the Board finds that remand to obtain any SSA records pertaining to the Veteran's leg disabilities would constitute a waste of judicial and administrative resources, and that an informed and complete decision may be reached without the delay inherent in obtaining these records.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

The Veteran is seeking service connection for disabilities of the right and left legs.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be probative evidence of a current disability; of in- service occurrence or aggravation of a disease or injury; and of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The service treatment records show that the Veteran reported pain in his legs in January 1970.  In February 1970 he reported leg cramps.  Later that month he complained of pain in his legs.  In March 1970 the Veteran reported knee pain and weakness.  An orthopedic consultant noted that he Veteran had bipartite patella (which was described as an asymptomatic developmental abnormality) and appeared to have a low threshold for pain.  The March 1971 separation examination noted normal lower extremities and musculoskeletal examinations.  

A VA examination was conducted in February 2007.  The Veteran reported bilateral knee pain with giving way and locking.  The examiner diagnosed "bilateral knee condition" and found it less likely as not that the current knee disabilities were a result of the inservice diagnosis of aseptic meningitis.  The examiner also stated that a search of the claims folder did not reveal a well-established link to the Veteran's service.

A VA orthopedic examination in April 2009 noted the Veteran reported bilateral leg pain.  The examiner found full ranges of motion of both knees; pain and fatigue was noted on ranges of motion.  There was no swelling, instability, or effusion of either knee on examination.  No diagnosis was made of any left or right leg or knee disability.

A VA neurologic examination was conducted in April 2009.  The Veteran reported having tingling and numbness of the legs, with some swelling around the ankles, for the past 10 years.  Examination showed knee jerks reduced to 1+ and ankle jerks absent bilaterally.  There was reduced sensation to pinprick in a stocking distribution in both legs halfway up the legs bilaterally and symmetrically.  The examiner reviewed the service treatment records and opined that the Veteran's complaints of leg pain during service were apparently temporary and not related to the current symptoms.  Nerve conduction studies showed peripheral neuropathy in both lower extremities.  The examiner diagnosed mild diabetic peripheral neuropathy of the left and right lower extremities.  The examiner noted that the Veteran's symptoms and signs in both lower extremities were due to diabetic peripheral neuropathy.  He also noted that neuropathy could also be caused by past and present use of alcohol and tobacco.  The Veteran's condition was considered metabolic in origin, and his vague symptoms in service were not associated or connected with the present findings of neuropathy.

The Veteran's current right and left lower extremity complaints have been medically identified as resulting from diabetic peripheral neuropathy.  There is no evidence of peripheral neuropathy during service.  The April 2009 VA examiner specifically found that the Veteran's vague complaints of leg and knee pain during service were unrelated to his current peripheral neuropathy.  The Veteran himself reported on the April 2009 examination that his leg problems had been present for the past 10 years.  The preponderance of the evidence indicates that his current peripheral neuropathy of both legs is a result of diabetes mellitus that began decades after service and is not service connected.  In the absence of any medical evidence contradicting the conclusions of the April 2009 VA neurologic examiner regarding the causation of the current right and left leg complaints, there is no basis for awarding service connection for a right or left leg disability.  38 C.F.R. § 3.303. 

ORDER

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


